Franklin App. No. 01AP-1043, 2002-Ohio-3236. This cause is pending before the court as an appeal from the Court of Appeals for Franklin County. Upon consideration of the application for dismissal of appeal of CBS Personnel Services and the application for dismissal of second notice of appeal of the Industrial Commission of Ohio,
IT IS ORDERED by the court that the applications for dismissal be, and hereby are, granted, and the appeals of CBS Personnel Services and the Industrial Commission of Ohio are dismissed.
The cross-appeal of Michael Walters remains pending.